REASONS FOR ALLOWANCE
Claims 1-14 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a method for producing a metallic spindle nut or a ball screw, comprising the following steps: providing a substantially cylindrical workpiece  from metal, with a first end face and a second end face and also a lateral surface, shaping the workpiece by pressing in an axially symmetrical central opening  and by simultaneously pressing in at least one first and one second channel which are oriented axially in parallel into the lateral surface of the workpiece, the central opening and the channels being open toward the first end face, introducing an internal thread into the central opening, and forming at least the first channel as a transfer channel by introducing at least two radially running through-openings into said channel that are adapted for receiving diverting inserts, as required by claim 1. U.S. Patent No. 9,897,181 B1,  EP 2515000, DE 102012213856 A1, and WO 2013/112597 A1, the closest prior art, do not individually or in combination disclose or render obvious the claim combination comprising, inter alia, shaping the workpiece by pressing in an axially symmetrical central opening  and by simultaneously pressing in at least one first and one second channel which are oriented axially in parallel into the lateral surface of the workpiece, the central opening and the channels being open toward the first end face and forming at least the first channel as a transfer channel by introducing at least two radially running through-openings into said channel that are adapted for receiving diverting inserts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL D YABUT/Primary Examiner, Art Unit 3656